[offerlettermandarranade1001.jpg]
October 28, 2019 Mr. Mandar Ranade rmandaar@hotmail.com Dear Mandar, I am
pleased to confirm our offer of employment with Kewaunee Scientific Corporation
as our Vice President of Information Technology, reporting to Tom Hull,
President and CEO. In this position, your starting salary will be $17,500
monthly ($210,000.00 annualized). Following our normal practices, this offer is
made contingent upon your passing a pre-employment drug test and background
screen. In addition to your salary, we offer an attractive benefits package,
which includes a health care program, dental plan, life insurance, disability
income program, 401(k) retirement savings plan, flexible spending accounts,
on-site Nurse Practitioner program, as well as other benefits provided to
full-time Associates. A copy of the salaried fringe benefit document is attached
for your reference. If you should have any questions concerning the fringe
benefits, please feel free to contact me. We are also delighted to offer you
extended benefits based on your role in the organization over and above our
standard benefits package. These benefits include participation in our annual
cash bonus program at a rate of 30% of your annual salary, participation in our
long term equity incentive program at a rate of 30% of your annual salary and
participation in the Company’s 409(a) deferred compensation program. You will
also be entitled to four weeks of vacation upon hire. We also are delighted to
offer you a sign-on bonus of $70,000 payable 30 days after your start date as
well as assistance with relocation as outlined in a separate document.
Pre-employment Requirements As mentioned above, your employment is contingent
upon fulfilling a pre-employment drug screen and background check. Pursuant to
the Immigration and Nationality Act, our Company is required to verify the
identity and employment authorization of all new hires. In order to comply with
this legal obligation, we must complete an Employment Eligibility Verification
Form (I-9) within your first three days of hire. Kewaunee also participates in
the E-Verify program. Please call me if you have any questions regarding our
employment authorization process. You will also be required to read and sign the
acknowledgements for the following documents and policies:  Kewaunee Associate
Handbook Acknowledgement and Agreement  Agreement Concerning Employee
Inventions and Confidential Information  Alcohol-Free and Drug-Free Workplace
Policy Acknowledgement Form  Conflict of Interest Policy  Policy on Sensitive
Payments  Standards of Conduct and Corrective Actions P. O. BOX 1842,
STATESVILLE, NORTH CAROLINA 28687-1842 ● 2700 WEST FRONT STREET, STATESVILLE,
NORTH CAROLINA 28677-2927 PHONE 704-873-7202 ● FAX 704-873-1275



--------------------------------------------------------------------------------



 
[offerlettermandarranade1002.jpg]
Mr. Ranade Page 2 Pay Schedule Kewaunee exempt Associates are paid on a monthly
schedule, the last day of the month. Direct deposit of your payroll check is
required; please bring a voided check with you on your start date. Hours and
Holiday Schedule Corporate Office hours in Statesville, NC are 8:00 a.m. – 5:00
p.m. Your normal work schedule will be Monday through Friday 8:00 a.m. – 5:00
p.m. Due to the nature of your position, you will be required to work additional
hours. A holiday schedule is enclosed for your reference. Associate Handbook You
will be provided a copy of the Kewaunee Associate Handbook. It is your
responsibility to familiarize yourself with the policies and procedures that
apply to you as an Associate of Kewaunee. Mandar, we think this is a very
comprehensive and competitive offer, reflecting our opinion of your potential in
our Company. We believe that you could make a great contribution to our Company,
have fun, and enjoy real personal growth in the years ahead. Should you have any
questions concerning this offer, please call me. Please confirm your acceptance
by signing a copy of this letter, indicating your start date, and return it to
my attention. We appreciate your response within five business days or sooner.
Best Regards, Elizabeth Phillips, SPHR, SHRM-SCP Vice President of Human
Resources Enclosures Copy to: Tom Hull, President and CEO Personnel File I,
Mandar Ranade, accept the terms and conditions of this offer, and I will report
to work on __________________________, 2019. Signed
________________________________________
_______________________________10/29/2019 Mandar Ranade Date



--------------------------------------------------------------------------------



 
[offerlettermandarranade1003.jpg]
October 28, 2019 Mr. Mandar Ranade rmandaar@hotmail.com Dear Mandar, We hope
that you are excited about our offer of employment and that the relocation
assistance described below will be helpful as you are considering your decision.
As a result of relocation, Kewaunee Scientific Corporation will provide
assistance with relocation expenses acquired during your move from Milwaukee,
Wisconsin to a location closer to Statesville / Charlotte, N.C. As part of our
offering, we are extending an amount of $30,000 (net) for your moving and
relocation expenses. Your relocation expenses can include transportation costs,
the move of household goods, realtor fees, etc., The amount will be paid as
needed. Additional Relocation Benefits In further consideration of your move
closer to Statesville we are offering temporary housing allowance of $2,000 per
month maximum for up to 6 months. We can provide recommendations and assist you
with this process. Additionally, to ease your transition and knowing that your
family will not be moving until the spring, 2020, we are offering an allowance
of 2 trips per month to Wisconsin for up to 6 months. Repayment Provision Should
you voluntarily resign, or be terminated for cause from the company within the
first three years, we would be entitled to recoup monies paid to you relating to
moving expenses. The pay back would be proportionate to the time worked and you
would assume 1/3 of the costs for each year short of the three years completion.
If you have any questions regarding the relocation reimbursement arrangement
described please let me know. We hope that you are pleased with this arrangement
and that it eases the challenges of relocating. Sincerely, Elizabeth D.
Phillips, Vice President, Human Resources



--------------------------------------------------------------------------------



 